PER CURIAM.
Tbe information upon which plaintiff in error was convicted was supported by an an insufficient verification, and a reversal is now sought on account thereof. No objection was made to the information during the trial. It is asserted, however, that upon the motion in arrest of judgment this infirmity was pointed out, and, though such act does not appear of record, we accept this statement.
The decision in Farinelli v. United States (C. C. A.) 297 F. 198, covers the question so fully that we feel further discussion of it is unnecessary. The verification may he and is waived by the accused going to trial without objection. See, also, United States v. McDonald (D. C.) 293 F. 433; Abbott Bros. Co. v. United States, 242 F. 751, 155 C. C. A. 339.
The judgment is affirmed.